16.1 Letter from Former Accountant RONALD N. SILBERSTEIN, C.P.A., P.L.L.C. 30201 ORCHARDLAKEROAD, SUITE 150 FARMINGTONHILLS, MICHIGAN48334 TEL:(248) 330-6226●FAX: (248) 479-0578 Internet: www.ronscpa.com July 18, 2007 Securities and Exchange Commission 450 Fifth St., N.W. Washington, DC 20549 RE: Subjex Corp. Ladies and Gentlemen: We have read the statements made by Subjex Corp. in Item 4.01 of the accompanying Form 8-K filed with the Securities and Exchange Commission.We agree with the statements contained herein concerning our firm. Very Truly Yours, /s/ Ronald N. Silberstein, C.P.A., P.L.L.C. Ronald N. Silberstein, C.P.A., P.L.L.C. Farmington Hills, Michigan
